United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS             January 20, 1999
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 97-30876
                           Summary Calendar


LISA ALACK PETERS; MICHELLE WINTERSTEIN,
Through her next friend, Lisa Alack Peters;
JOSEPH WINTERSTEIN,
                                         Plaintiffs-Appellants,

versus

CONNIE LOWRY, also known as Connie Lowery Pea, Juvenile Officer,
Tangipahoa Parish Sheriff's Office, Individually and in her
official capacity; J. EDWARD LAYRISSON, Sheriff, Tangipahoa Parish
Sheriff's Office, Individually and in his official capacity; CRAIG
ANDREWS, Office of Community Services Worker, Individually and in
his official capacity; DALE FRAZIER, Office of Community Services
Supervisor, Individually and in his official capacity; THOMAS HALL,
Office of Community Services Supervisor, Individually and in his
official capacity, UNIDENTIFIED PARTY,
                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 94-CV-2738
                        - - - - - - - - - -

                           January 20, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges

PER CURIAM:*
     On August 19, 1994, the plaintiffs brought a suit under § 1983

and   various   state   laws   against   the   defendants   arising     from

allegations of violations of the plaintiffs’ civil rights during an

investigation of child abuse.        The defendants filed a 12(b)(6)

motion which was granted in part and denied in part.                In that



 *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
order, dated September 7, 1995, the plaintiffs were instructed to

amend their complaint to provide further facts addressing the

officers’ liability; no deadline was provided.                 On February 8,

1996, a minute entry provided that all amended pleadings were to be

filed by March 22, 1996.

      On June 11, 1996, the defendants filed motions for summary

judgment based on qualified immunity.               On July 31, 1996, the

plaintiffs filed a motion to amend their complaint.                  On June 24,

1997, the district court granted the defendants’ motions for

summary judgment, dismissing all federal claims with prejudice and

all state claims without prejudice.**               At the same time, the

district court denied plaintiffs’ motion to file the first amended

complaint because it was untimely and futile.               The district court

explained that the plaintiffs’ motion to file the first amended

complaint    “came   eleven   months       after   the   court    had    ordered

amendment, four months after the deadline for amendments and a

month after the interlocutory appeal was filed (thus the inability

of the Court of Appeals to consider it).”             Peters v. Lowery, No.

CA-94-2738, (E.D.La. July 21, 1997).

      The   plaintiffs   argue   that      the   district    court    abused   it

discretion by denying their motion to amend their complaint.                   The

plaintiffs do not challenge the district court’s entry of summary

judgment for the defendants, but instead allege that if they had

been allowed to amend their complaint they could have advanced


 **
  The hearing on the summary judgment motions was delayed over one
year by an interlocutory appeal relating to discovery disputes.

                                       2
specific facts against the defendants’ claim of qualified immunity

through additional discovery.           Once a motion for summary judgment

has been filed, a nonmoving party may seek a continuance if he

believes that additional discovery is necessary to respond to the

motion.      Fed.R.Civ.P. 56(f); King v. Dogan, 31 F.3d 344, 346 (5th

Cir. 1994).      Yet, the plaintiffs never sought a continuance for

additional     discovery    and    failed     to   show   that    discovery          was

necessary to establish any issue of material fact that would

preclude summary judgment.

      As part of its discretion in determining whether to allow a

leave to amend, the trial court may consider such factors as undue

delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously

allowed, undue       prejudice    to    the   opposing    party       by    virtue    of

allowance of the amendment, and futility of the amendment. Wimm v.

Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).                        In light of

the   late    date   at   which   the   plaintiffs    moved      to    amend     their

complaint and the fact that plaintiffs did not seek a continuance

for additional discovery after the defendants filed motions for

summary judgment, the district court’s denial of the plaintiffs’

motion to amend was not an abuse of discretion.

      AFFIRMED.




                                         3